Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Although it was known that an aptamer or any structured RNA terminated by a stem could be inserted into a tRNA scaffold, as evidenced by Ponchon et al. (Nature Methods, 2007, 4, 7, pages 571-576 (page 572 and Figure 3)), the specific structure as instantly recited comprising an intramolecular reconfiguration sequence that comprises two or more tRNA scaffolds is not taught in the prior art.  Additionally, there is no motivation for the aptamer scaffolds to generate fluorescence signals of two or more colors within the construct.  A molecular fuse imaging probe comprising the structural requirements of the instant claims is not taught in the prior art and there is no motivation to construct the specific molecular fuse imaging probe comprising a plurality of aptamers, wherein each aptamer comprises a hairpin structure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.